     Case 1:18-cv-07652-DLC Document 21
                                     13 Filed 11/26/18
                                              09/20/18 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
LEONIDES DUVERNY,                                                   18-CV-07652 (DLC)

                                 Plaintiff,

              -against-                                             ANSWER and
                                                                    COUNTERCLAIM

HERCULES MEDICAL P.C. and HYPERION
MEDICAL P.C. and ACHILLES MEDICAL P.C.
and GEOFFREY RICHSTONE, individually,

                                 Defendants.
----------------------------------------X

         Defendants by their attorney, Echtman & Etkind, LLC, as and for their answer to

Plaintiffs Complaint, respectfully show and allege:

1.       Decline to respond to the allegations set forth in paragraphs "1 ", "2 ", "3 ", and "4" of the

Complaint in that they contain legal conclusions for which a response is not required.

2.       Deny each and every allegation set forth in paragraph "5" of the Complaint, except admit

that an EEOC charge was filed and respectfully refers to the charge for the terms thereof.

3.       Deny each and every allegation set forth in paragraph "6" of the Complaint, except admit

that a Notice of Right to Sue was issued and respectfully refers to the Notice for the terms

thereof.

4.       Deny each and every allegation set forth in paragraphs "8", "10", "14", "15", "16", "18",

"19", "20", "21", "22", "23", "25", "26", "27", "28", "29", "30", '"31", "32", "33", "34', "35",

"36", "37", "38", "39", "40", "41", "42", "43", "44", "45", "46", "47", "48", "49", "50", "51",

"52", "53", "54", "55", "56", "57", and "58" ofthe Complaint.

5.         Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph "9" of the Complaint.


                                                1
Case 1:18-cv-07652-DLC Document 21
                                13 Filed 11/26/18
                                         09/20/18 Page 2 of 10




6.     Deny each and every allegation set forth in paragraph "11" of the Complaint, except

admit that Defendant Geoffrey Richstone (i) was and is the office manager of Defendant

Hyperion Medical, P .C., who employed Plaintiff and (ii) had the authority to supervise Plaintiff's

work, including the authority to hire and fire her.

7.     Deny each and every allegation set forth in paragraphs "12" and "13" of the Complaint,

except admit that Defendant Hyperion Medical, P.C. is an employer within the meaning of the

FLSA and NYLL and employed fifteen or more employees during the relevant time period.

8.     Deny each and every allegation set forth in paragraph "17" of the Complaint, except

admit Defendant Hyperion Medical, P .C. initially paid Plaintiff $17 .00/hr and, then, in 2018 paid

her $18.00/hr.

9.      Deny each and every allegation set forth in paragraph "24" of the Complaint, except

admit that there were emails and respectfully refers to the emails for the terms thereof.



                                  ANSWERING THE FIRST
                                ALLEGED CAUSE OF ACTION

10.     Repeat and reallege the denials previously set forth in response to the allegations

incorporated by reference in paragraph "59" of the Complaint.

11.     Decline to respond to the allegations set forth in paragraph "60" of the Complaint in that

they contain legal conclusions for which a response is not required.

12.     Deny each and every allegation set forth in paragraphs "61 ", "62", "63", and "65" of the

Complaint.

                                 ANSWERING THE SECOND
                                ALLEGED CAUSE OF ACTION

13.     Repeat and reallege the denials previously set forth in response to the allegations



                                              2
 Case 1:18-cv-07652-DLC Document 21
                                 13 Filed 11/26/18
                                          09/20/18 Page 3 of 10




incorporated by reference in paragraph "66" of the Complaint.

14.    Decline to respond to the allegations set forth in paragraph "67" of the Complaint in that

they contain legal conclusions for which a response is not required.

15.    Deny each and every allegation set forth in paragraphs "68", "69" and "70" of the

Complaint.



                                 ANSWERING THE THIRD
                               ALLEGED CAUSE OF ACTION

16.    Repeat and reallege the denials previously set forth in response to the allegations

incorporated by reference in paragraph "72" of the Complaint.

17.    Decline to respond to the allegations set forth in paragraph "73" of the Complaint in that

they contain legal conclusions for which a response is not required.

18.    Deny each and every allegation set forth in paragraphs "64" and "7 5" of the Complaint.



                                ANSWERING THE FOURTH
                               ALLEGED CAUSE OF ACTION

19.    Repeat and reallege the denials previously set forth in response to the allegations

incorporated by reference in paragraph "76" of the Complaint.

20.    Decline to respond to the allegations set forth in paragraph "77" of the Complaint in that

they contain legal conclusions for which a response is not required.

21.    Deny each and every allegation set forth in paragraphs "78", "79", and "80" of the

Complaint.




                                             3
  Case 1:18-cv-07652-DLC Document 21
                                  13 Filed 11/26/18
                                           09/20/18 Page 4 of 10




                                 ANSWERING THE FIFTH
                               ALLEGED CAUSE OF ACTION

22.    Repeat and reallege the denials previously set forth in response to the allegations

incorporated by reference in paragraph "81" of the Complaint.

23.    Decline to respond to the allegations set forth in paragraph "82" of the Complaint in that

they contain legal conclusions for which a response is not required.

24.    Deny each and every allegation set forth in paragraphs "83", "84", and "85" of the

Complaint.



                                 ANSWERING THE SIXTH
                               ALLEGED CAUSE OF ACTION

25.    Repeat and reallege the denials previously set forth in response to the allegations

incorporated by reference in paragraph "86" of the Complaint.

26.    Decline to respond to the allegations set forth in paragraph "87" of the Complaint in that

they contain legal conclusions for which a response is not required.

27.    Deny each and every allegation set forth in paragraphs "88", "89", and "90" of the

Complaint.


                                ANSWERING THE SEVENTH
                               ALLEGED CAUSE OF ACTION


28.    Repeat and reallege the denials previously set forth in response to the allegations

incorporated by reference in paragraph "91" of the Complaint.

29.    Decline to respond to the allegations set forth in paragraph "92" ofthe Complaint in that

they contain legal conclusions for which a response is not required.

30.    Deny each and every allegation set forth in paragraphs "93", "94", and "95" of the


                                             4
  Case 1:18-cv-07652-DLC Document 21
                                  13 Filed 11/26/18
                                           09/20/18 Page 5 of 10




Complaint.



                                ANSWERING THE EIGHTH
                               ALLEGED CAUSE OF ACTION


31.    Repeat and reallege the denials previously set forth in response to the allegations

incorporated by reference in paragraph "96" of the Complaint.

32.    Decline to respond to the allegations set forth in paragraph "97" of the Complaint in that

they contain legal conclusions for which a response is not required.

33.    Deny each and every allegation set forth in paragraphs "98" and "98" of the Complaint.



                                 ANSWERING THE NINTH
                               ALLEGED CAUSE OF ACTION


34.    Repeat and reallege the denials previously set forth in response to the allegations

incorporated by reference in paragraph "100" of the Complaint.

35.    Decline to respond to the allegations set forth in paragraph "1 01" of the Complaint in that

they contain legal conclusions for which a response is not required.

36.    Deny each and every allegation set forth in paragraphs "102" and "103" of the

Complaint.

                                ANSWERING THE TENTH
                               ALLEGED CAUSE OF ACTION


37.    Repeat and reallege the denials previously set forth in response to the allegations

incorporated by reference in paragraph "104" of the Complaint.

38.    Decline to respond to the allegations set forth in paragraph "105" of the Complaint in that



                                             5
  Case 1:18-cv-07652-DLC Document 21
                                  13 Filed 11/26/18
                                           09/20/18 Page 6 of 10




they contain legal conclusions for which a response is not required.

39.    Deny each and every allegation set forth in paragraphs "106" and "107'' of the

Complaint.




                               ANSWERING THE ELEVENTH
                               ALLEGED CAUSE OF ACTION


40.    Repeat and reallege the denials previously set forth in response to the allegations

incorporated by reference in paragraph "108" of the Complaint.

41.    Decline to respond to the allegations set forth in paragraph "1 09" ofthe Complaint in that

they contain legal conclusions for which a response is not required.

42.    Deny each and every allegation set forth in paragraphs "110", "111" and "112" of the

Complaint.



                               ANSWERING THE TWELFTH
                               ALLEGED CAUSE OF ACTION


43.    Repeat and reallege the denials previously set forth in response to the allegations

incorporated by reference in paragraph "113" of the Complaint.

44.    Decline to respond to the allegations set forth in paragraph "114" of the Complaint in that

they contain legal conclusions for which a response is not required.

45.    Deny each and every allegation set forth in paragraphs "115", "116" and "117" of the

Complaint.




                                             6
  Case 1:18-cv-07652-DLC Document 21
                                  13 Filed 11/26/18
                                           09/20/18 Page 7 of 10




                             ANSWERING THE THIRTEENTH
                              ALLEGED CAUSE OF ACTION


46.    Repeat and reallege the denials previously set forth in response to the allegations

incorporated by reference in paragraph "118" of the Complaint.

47.    Decline to respond to the allegations set forth in paragraphs "119" and "124" of the

Complaint in that they contain legal conclusions for which a response is not required.

48.    Deny each and every allegation set forth in paragraphs "120", "121" and "123" ofthe

Complaint.



                    AS AND FOR A FIRST AFFIRMATIVE DEFENSE

49.    The Complaint fails to state a cause of action upon which relief may be granted.



                   AS AND FOR A SECOND AFFIRMATIVE DEFENSE

50.    Plaintiff has failed to mitigate her damages.



                    AS AND FOR A THIRD AFFIRMATIVE DEFENSE

51.    Plaintiff's claims are barred by virtue of the doctrines of waiver and/or estoppel.



                   AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

52.    Defendant Hyperion Medical, P.C. has made good faith efforts to comply with the FLSA.

53.    Therefore, liquidated damages should not be imposed.




                                             7
  Case 1:18-cv-07652-DLC Document 21
                                  13 Filed 11/26/18
                                           09/20/18 Page 8 of 10




                    AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

54.    Defendants Hercules Medical, P.C. and Achilles Medical, P.C. never employed Plaintiff.



                    AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

55.    All actions taken by Defendants Hyperion Medical, P.C. and Geoffrey Richstone were

taken for legitimate, nondiscriminatory business reasons.



                  AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

56.    Defendant Hyperion Medical, P.C. has established, implemented and complied with the

policies, programs and procedures for prevention and detection of unlawful discrimination by

employers in accordance with the New York State Human Rights Law§ 297 of the Execu~ive

Law.


                  AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

57.    All relevant factors should be considered in accordance with§ 8-107(e) and (f) of

Title 8 ofthe New York City Administrative Code.



                    AS AND FOR A NINTH AFFIRMATIVE DEFENSE

58.    Mitigating factors should be taken into account in accordance with§ 8-126 (b) of

Title 8 ofthe New York City Administrative Code.


                    AS AND FOR A TENTH AFFIRMATIVE DEFENSE

59.    Defendants should not be held liable for punitive damages.




                                            8
  Case 1:18-cv-07652-DLC Document 21
                                  13 Filed 11/26/18
                                           09/20/18 Page 9 of 10




                 AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

60.    The statute of limitations may bar one or more of the claims.



                   AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

61.    Insufficient service of process on one or more Defendants.



                 AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

62.    Plaintiff has failed to file with a complaint with the EEOC for many of the Defendants

and, therefore, a suit for discrimination against those Defendants should be dismissed.



                               AS AND FOR A FOURTHEENTH
                                  AFFIRMATIVE DEFENSE
                                AND FIRST COUNTERCLAIM

63.    Plaintiffs claims are barred in whole or in part by the doctrine of unclean hands.

64.    Plaintiff stole a medical file, which belongs to Hyperion, from Defendant Hyperion

Medical, P.C. 's office. (That file contains medical information pertaining to Plaintiff.)

65.    Only after Defendant Hyperion Medical, P.C. filed a police report concerning the theft

did Plaintiff make any claims against Defendants.

66.    Thereafter, Plaintiffs then counsel returned a portion of the file to Defendant Hyperion

Medical, P.C.

67.    By reason ofthe foregoing, Plaintiff is liable to Defendant Hyperion Medical, P.C. for

damages, including punitive damages, in an amount to be determined at trial.




                                              9
 Case 1:18-cv-07652-DLC Document 21
                                 13 Filed 11/26/18
                                          09/20/18 Page 10 of 10




      WHEREFORE, Defendants demands judgment as follows:

          (a)    Dismissing Plaintiffs Complaint,

           (b)   Awarding Defendant Hyperion Medical. P.C. damages and punitive damages
                 in an amount determined at trial;

           (c)   Awarding Defendants their costs and disbursements in this action; and

           (d)   For such and other further relief as the Court deems just and proper.

Dated: New York, New York
       September 20, 2018

                             ECHTMAN & ETKIND, LLC
                             Attorney for Defendants
                       ~---,_           '· ..,
                       "'"'~'·.. ., /                 ~-·
                                                        .

                         .
                       By.       .
                                       ; /2-c::.,, .,. / . .
                                      , /
                                                       _./'


                                     David Etkind (DE-9805)

                             12 Marlette Place
                             White Plains, New York 10605
                             (212) 757-2310




                                                 10
